                                                                                            6/21/21
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


  Galindo,

                        Plaintiff,
                                                                               20-cv-5978 (AJN)
                 –v–
                                                                                    ORDER
  DLS Chicken Corp., et al.,

                        Defendants.



ALISON J. NATHAN, District Judge:

       The Court has received the Plaintiff’s letter. Dkt. No. 23. The Defendants are to file a

letter with the Court by June 24, 2021 explaining why they have not responded to the Plaintiff’s

request and whether the defendants still intend to execute the agreement.



       SO ORDERED.

 Dated: June 18, 2021
        New York, New York                       ____________________________________
                                                           ALISON J. NATHAN
                                                         United States District Judge




                                                1
